DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are presented for examination.
Claims 23-27 have been canceled.
Responsive to communication filed on 4/28/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the obtaining a first and second data sample at a first and second time, comparing a value for a first parameter taken at the first and second time, and mapping each workload to a dedicated class of workloads or shared class of workloads must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7, 8, and 16 is/are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.

Regarding claim 7, it is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  The claim(s) must be in one sentence form only.  The claimed subject matter appearing after the first period has not been considered.  Appropriate action is required.

Regarding claim 8, it contains several grammatical errors.  First, the structure of “… wherein [clause1]; and [clause 2]; [carriage return] is performed for less...” appears 
Additionally, there is an unnecessary carriage return between “… workloads from [carriage return] comparing for each…”.  Also, the structure of the claim appears to be “… wherein [clauses] is performed for less than all workloads …; and set a determination based upon …”.  At a minimum, the claim should be “… wherein … [previous limitation] … is performed for less than all workloads …; and sets a determination based upon …”.  Appropriate action is required.

Regarding claim 16, there is an apparent grammatical deficiency in “…workloads are ranked for form a ranking”.  Appropriate action is required.

Allowable Subject Matter
Claims 1-6, 9-15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed mapping each workload within a set of workloads within a Dedicated Class of workloads to have exclusive use of a Dedicated CPU resource and mapping each workload to be handled by a set of at least one shared CPU resource based on comparing, for each workload within a set of workloads, a value of a first parameter taken at a second time to a value of the first parameter taken at a first time, as recited in the independent claims as a whole.  
abstract).  A physical resource may be shared by multiple VMs or may be allocated on a dedicated basis as an accelerator (¶ 6).
Doherty (US 9,760,395) discloses monitoring one or more instance of virtual machines and maintaining lists of monitoring templates (abstract).  A hypervisor dynamically allocates and de-allocates dedicated or shared resources across logical partitions (col. 2:1-7).
Delp (US 5,996,013) discloses a dedicated resource pool and a shared resource pool allocated based on a predefined characterizing value (abstract).  Resource use is tracked for providing the predefined characterizing values (Id.).
Biran (US 9,396,009) discloses managing resources allocated in a virtualized system comprising dedicated resources and shareable resources (abstract).  Resources are provided from a second host’s dedicated and sharable resources responsive to determining the resource usage in the first host’s dedicated and shareable resource exceed a threshold (Id.). 
However, none of the discovered references anticipate or obviate the claimed mapping each workload within a set of workloads within a Dedicated Class of workloads to have exclusive use of a Dedicated CPU resource and mapping each workload to be handled by a set of at least one shared CPU resource based on comparing, for each workload within a set of workloads, a value of a first parameter taken at a second time .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199